Exhibit 10.7

SUBSIDIARY GUARANTY

Dated as of May 30, 2008

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

PRIDES CAPITAL FUND I, L.P.



--------------------------------------------------------------------------------

T A B L E   O F   C O N T E N T S

 

Section

   Page Section 1.    Guaranty; Limitation of Liability    1 Section 2.   
Guaranty Absolute    2 Section 3.    Waivers and Acknowledgments    3 Section 4.
   Subrogation    3 Section 5.    Payments Free and Clear of Taxes, Etc.    4
Section 6.    Representations and Warranties    5 Section 7.    Covenants    5
Section 8.    Amendments, Guaranty Supplements, Etc.    6 Section 9.    Notices,
Etc.    6 Section 10.    No Waiver; Remedies    6 Section 11.    Right of
Set-off    6 Section 12.    Indemnification    7 Section 13.    Subordination   
7 Section 14.    Continuing Guaranty; Assignments under the Notes    8
Section 15.    Execution in Counterparts    8 Section 16.    Governing Law;
Jurisdiction; Waiver of Jury Trial, Etc.    9

Exhibit A - Guaranty Supplement

 

i



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY dated as of May 30, 2008 is made by the parties listed
on the signature pages hereof under the caption “Subsidiary Guarantors” and the
Additional Guarantors (as defined in Section 8(b)) (such Persons so listed and
the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of Prides Capital Fund I, L.P. (the
“Purchaser”).

PRELIMINARY STATEMENT. The Purchaser (i) has purchased a $2,595,000.00 note
dated as of the date hereof (the “Initial Note”) and (ii) may purchase a
$2,550,000.00 note dated June 30, 2008 (the “Subsequent Note”, and together with
the Initial Note, each a “Note” and collectively the “Notes”; capitalized terms
defined in the Notes and not otherwise defined herein being used herein as
therein defined) pursuant to a Note Purchase Agreement dated May 30, 2008 (the
“Note Purchase Agreement”) between eDiets.com, Inc., a Delaware corporation (the
“Company”) and the Purchaser. Each Guarantor will derive substantial direct and
indirect benefits from financing provided by the Notes. It is a condition
precedent to the purchase of the Notes that each Guarantor shall have executed
and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Purchaser to purchase the Notes, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all amounts due under the Notes ( the
“Obligations”) (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Purchaser in enforcing
any rights under this Guaranty, the Security Agreement dated as of the date
hereof (the “Security Agreement”) among the Purchaser and the parties signatory
thereto (each such party, a “Note Party” and collectively, the “Note Parties”)
or the Notes (collectively, the “Note Documents”). Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Note Party under or in respect of the Note Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Note
Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Purchaser,
hereby confirms that it is the intention of all such parties that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law (as hereinafter defined),
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Purchaser and the Guarantors hereby irrevocably agree
that the Obligations of each



--------------------------------------------------------------------------------

Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, laws of the United States or other applicable jurisdictions from time
to time in effect and affecting the rights of creditors generally.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Purchaser under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Purchaser under or
in respect of the Note Documents.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Note
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Purchaser
with respect thereto. The Obligations of each Guarantor under or in respect of
this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Note Party under or in respect of the Note Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Company or any other Note Party or whether the Company or
any other Note Party is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a) any lack of validity or enforceability of any Note Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Note Party under or in respect of the Note Documents, or any other
amendment or waiver of or any consent to departure from any Note Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Note Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral (as such
term is defined in the Security Agreement) (or any other collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations);

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Note Party under the
Note Documents or any other assets of any Note Party or any of its subsidiaries;

 

2



--------------------------------------------------------------------------------

(e) any change, restructuring or termination of the corporate structure or
existence of any Note Party or any of its subsidiaries;

(f) the failure of any other individual or business entity to execute or deliver
this Guaranty, any Guaranty Supplement (as hereinafter defined) or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Purchaser that might otherwise constitute a defense available to, or a discharge
of, any Note Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Purchaser or any successor-in-interest,
assignee or transferee of the Purchaser upon the insolvency, bankruptcy or
reorganization of the Company or any other Note Party or otherwise, all as
though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Purchaser protect, secure, perfect or insure any lien or other encumbrance or
any property subject thereto or exhaust any right or take any action against any
Note Party or any other entity or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Purchaser that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Note Parties, any other guarantor or any entity
or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Note
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Company, any other Note Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other

 

3



--------------------------------------------------------------------------------

Note Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Purchaser against the Company, any
other Note Party or any other insider guarantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Company, any other Note Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash. If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, such amount shall be received and held in
trust for the benefit of the Purchaser, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Purchaser in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Note Documents, or to be held as Collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) any Guarantor shall make payment to the Purchaser of
all or any part of the Guaranteed Obligations and (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, the Purchaser will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. (a) Any and all payments made
by any Guarantor under or in respect of this Guaranty or any other Note Document
shall be made free and clear of and without deduction for any and all present or
future Taxes (as defined below). If any Guarantor shall be required by law to
deduct any Taxes from or in respect of any sum payable under or in respect of
this Guaranty or any other Note Document to the Purchaser, (i) the sum payable
by such Guarantor shall be increased as may be necessary so that after such
Guarantor and the Purchaser have made all required deductions (including
deductions applicable to additional sums payable under this Section 5), the
Purchaser receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make all such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, each Guarantor agrees to pay any present or future Other Taxes
(as defined below) that arise from any payment made by or on behalf of such
Guarantor under or in respect of this Guaranty or any other Note Document or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Guaranty and the other Note Documents.

(c) Each Guarantor will indemnify the Purchaser for and hold it harmless against
the full amount of Taxes and Other Taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 5, imposed on or paid by the Purchaser and
any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date the Purchaser makes written demand therefor.

 

4



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes by or on behalf of any
Guarantor, such Guarantor shall furnish to the Purchaser, at its address
referred to in Section 9, the original or a certified copy of a receipt
evidencing such payment. In the case of any payment hereunder by or on behalf of
any Guarantor through an account or branch outside the United States or by or on
behalf of such Guarantor by a payor that is not a United States person, if such
Guarantor determines that no Taxes are payable in respect thereof, such
Guarantor shall furnish, or shall cause such payor to furnish, to the Purchaser,
at such address, an opinion of counsel acceptable to the Purchaser stating that
such payment is exempt from Taxes.

(e) For the purpose of this Section 5:

(i) The term “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority, including any interest, additions to tax or penalties
applicable thereto;

(ii) The term “Other Taxes” means all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Note Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Note Document; and

(iii) The terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Note Documents by the Company with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

(b) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(c) Such Guarantor has, independently and without reliance upon the Purchaser on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty and each other Note Document
to which it is or is to be a party, and such Guarantor has established adequate
means of obtaining from each other Note Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Note Party.

Section 7. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid such Guarantor will
perform and observe, and cause each of its subsidiaries to perform and observe,
all of the terms, covenants and agreements set forth in the Note Documents on
its or their part to be performed or observed or that the Company has agreed to
cause such Guarantor or such subsidiaries to perform or observe.

 

5



--------------------------------------------------------------------------------

Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Purchaser and the Guarantors, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

(b) Upon the execution and delivery by any entity of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such entity shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Note Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Note Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile communication) and mailed,
faxed, sent by electronic mail or delivered to the Purchase or any Guarantor at
the Purchaser or such Guarantors’ address as specified in Section 20 of the
Security Agreement. All such notices and other communications shall, when
mailed, faxed, sent by electronic mail or otherwise, be effective when deposited
in the mails, confirmed by facsimile answerback or sent by electronic mail,
respectively. Delivery by facsimile or electronic mail of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

Section 10. No Waiver; Remedies. No failure on the part of the Purchaser to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default and the acceleration of the amounts due and payable under
any Note pursuant to Section 4 of the Notes, the Purchaser and any of its
affiliates are hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Purchaser or any such affiliate to
or for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Note
Documents, irrespective of whether the Purchaser shall have made any demand
under this Guaranty or any other Note Document and although such Obligations may
be unmatured. The Purchaser agrees promptly to notify such Guarantor after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the

 

6



--------------------------------------------------------------------------------

validity of such set-off and application. The rights the Purchaser under this
Section 11 are in addition to other rights and remedies (including, without
limitation, other rights of set off) that the Purchaser and its affiliates may
have.

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Purchaser under this Guaranty, each Guarantor
shall, to the fullest extent permitted by law, indemnify, defend and save and
hold harmless the Purchaser and each of its affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Note Party enforceable against such Note Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to the Note Documents, the actual or proposed use of the
proceeds of the Notes or any of the transactions contemplated by the Note
Documents.

(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Note Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Note
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor may receive
regularly scheduled payments from any other Note Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Note Party), however, unless the
Purchaser otherwise agrees, no Guarantor shall demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Note Party, each Guarantor agrees that the
Purchaser shall be entitled to receive payment in full in cash of all Guaranteed
Obligations

 

7



--------------------------------------------------------------------------------

(including all interest and expenses accruing after the commencement of a
proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor shall, if the
Purchaser so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Purchaser and deliver such payments
to the Purchaser on account of the Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

(d) Purchaser Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Note Party), the
Purchaser is authorized and empowered (but without any obligation to so do), in
its discretion, (i) in the name of each Guarantor, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Purchaser for application to
the Guaranteed Obligations (including any and all Post Petition Interest).

Section 14. Continuing Guaranty; Assignments under the Notes. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) be binding upon the Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the Purchaser
and its successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, the Purchaser may assign or
otherwise transfer all or any portion of its rights and obligations under the
Notes to any entity, and such entity shall thereupon become vested with all the
benefits in respect thereof granted to the Purchaser herein or otherwise. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Purchaser.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

 

8



--------------------------------------------------------------------------------

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits to the
nonexclusive jurisdiction of any New York State or Federal court of the United
States of America sitting in the Borough of Manhattan, New York City, in any
action or proceeding arising out of or relating to this Guaranty or any other
Note Document to which it is a party and irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the fullest extent permitted
by law, in such Federal court. Nothing in this Section 16 shall affect any right
that any party may otherwise have to bring any action or proceeding relating to
any Note Document in the courts of any jurisdiction. Each Guarantor hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, (a) any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of this Guaranty
or any other Note Document in any New York State or Federal court and (b) the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE NOTE DOCUMENTS OR THE
ACTIONS OF THE PURCHASER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

EDIETS, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary NUTRIO.COM, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary

 

[Signature Page to Subsidiary Guaranty]



--------------------------------------------------------------------------------

Exhibit A

To The

Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

                 ,         

Prides Capital Fund I, L.P.,

as Purchaser

200 High Street, Suite 700

Boston, MA 02110

Attention: Hank Lawlor

Senior Secured Notes dated as of May 30, 2008 and June 30, 2008 (the “Notes”)

issued by eDiets.com, Inc., a Delaware corporation (the “Company”)

in favor of Prides Capital Fund I, L.P. (the “Purchaser”)

Ladies and Gentlemen:

Reference is made to the above-captioned Notes and to the Subsidiary Guaranty
dated as of May 30, 2008 in respect thereof (such Subsidiary Guaranty, as in
effect on the date hereof and as it may hereafter be amended, supplemented or
otherwise modified from time to time, together with this Guaranty Supplement,
being the “Subsidiary Guaranty”). The capitalized terms defined in the
Subsidiary Guaranty or in the Notes and not otherwise defined herein are used
herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Note Party
now or hereafter existing under or in respect of the Note Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Purchaser in enforcing any rights under this Guaranty Supplement, the
Subsidiary Guaranty or any other Note Document. Without limiting the generality
of the foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Note Party to the Purchaser under or in respect of the Note Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Note
Party.

 

A-1



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Purchaser, hereby confirms that it is the intention of all such parties that
this Guaranty Supplement, the Subsidiary Guaranty and the Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Subsidiary
Guaranty and the Obligations of the undersigned hereunder and thereunder. To
effectuate the foregoing intention, the Purchaser and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty not constituting a fraudulent
transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Purchaser under this
Guaranty Supplement, the Subsidiary Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Purchaser under or in respect of the Note
Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Note Document to a “Subsidiary
Guarantor” or a “Note Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guaranty to
the same extent as each other Guarantor.

Section 4. Delivery by Facsimile or Electronic Mail. Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by facsimile or
electronic mail shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Note Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned

 

A-2



--------------------------------------------------------------------------------

agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Subsidiary Guaranty or any other Note Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Subsidiary Guaranty or any of the other Note Documents
to which it is or is to be a party in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Note Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
ACTIONS OF THE PURCHASER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By  

 

Title:  

 

A-3